             Case 2:19-cv-00522-BJR Document 48 Filed 04/30/20 Page 1 of 4



 1

 2                                                          The Honorable Barbara J. Rothstein
 3

 4

 5

 6

 7                        IN THE UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9 HOLLY REIN,                                 )
                                               )
10                           Plaintiff,        )       Civil Case No. 2:19-cv-00522−BJR
                                               )
11                v.                           )       ORDER GRANTING STIPULATED
                                               )
                                                       MOTION TO AMEND RITE AID’S
12   THRIFTY PAYLESS, INC., d/b/a RITE AID )           THIRD-PARTY COMPLAINT TO
     PHARMACY, and RITE AID LEASE              )
13   MANAGEMENT COMPANY, d/b/a RITE            )       DISMISS THIRD-PARTY
                                               )       DEFENDANT HILEX POLY CO.,
     AID,                                      )
14                                             )       LLC AND SUBSTITUTE THIRD-
                             Defendants.       )       PARTY DEFENDANT DURO
15                                             )       HILEX POLY, LLC
     THRIFTY PAYLESS, INC., d/b/a RITE AID )
16   PHARMACY, and RITE AID LEASE              )
     MANAGEMENT COMPANY, d/b/a RITE            )
17   AID,                                      )
                                               )
18                     Third-Party Plaintiffs, )
                                               )
19                v.                           )
                                               )
20                                             )
     DURO BAG MANUFACTURING                    )
     COMPANY, a Kentucky corporation, and      )
21   HILEX POLY CO. LLC, a Delaware            )
     corporation,                              )
22
                                               )
                      Third-Party Defendants. )
23

24

25                                        I.       ORDER

26         BEFORE THE COURT is the parties’ Stipulated Motion to Amend Rite Aid’s Third-Party

27 Complaint to Dismiss Third-Party Defendant Hilex Poly Co., LLC and Substitute Third-Party
             Case 2:19-cv-00522-BJR Document 48 Filed 04/30/20 Page 2 of 4



 1 Defendant Duro Hilex Poly, LLC, and Amend Caption. The parties agree to dismiss Hilex Poly

 2 Co., LLC and substitute in Third-Party Defendant Duro Hilex Poly, LLC.

 3         ACCORDINGLY, IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED
 4 as follows:

 5         1. Defendants/Third-Party Plaintiffs Rite Aid are authorized to file its amended third-
 6               party complaint;
 7         2. Third-Party Defendant Hilex Poly Co., LLC is hereby dismissed and the substitution
 8               of Third-Party Defendant Duro Hilex Poly, LLC is authorized;
 9         3. The caption will be amended to remove Third-Party Defendants Duro Bag
10               Manufacturing and Hilex Poly Co., LLC and add Third-Party Defendant Duro Hilex
11               Poly, LLC.
12         IT IS SO ORDERED.
13

14         DATED this 30th day of April, 2020.
15

16

17                                          Honorable Barbara J. Rothstein
                                            United States District Court Judge
18
19

20

21

22

23

24

25

26
27
              Case 2:19-cv-00522-BJR Document 48 Filed 04/30/20 Page 3 of 4



 1 John R. Barhoum, WSBA No. 42776
   Email: john.barhoum@chockbarhoum.com
 2 Chock Barhoum LLP
   121 SW Morrison Street, Suite 415
 3
   Portland, OR 97204
 4 Telephone: (503) 233-3000
          Attorney for Defendants
 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                               WESTERN DISTRICT OF WASHINGTON
10
     HOLLY REIN,                                )
11                                              )
                             Plaintiff,         )             Civil Case No. 2:19-cv-00522−BJR
                                                )
12                                              )
                  v.                                          CERTIFICATE OF SERVICE
                                                )
13                                              )
     RITE AID HEADQUARTERS,
14   CORPORATION, d/b/a RITE AID, and RITE )
     AID LEASE MANAGEMENT COMPANY, ))
15   d/b/a RITE AID,                            )
                                                )
16                           Defendants.        )
                                                )
17   RITE AID HEADQUARTERS,                     )
     CORPORATION, d/b/a RITE AID, and RITE )
18   AID LEASE MANAGEMENT COMPANY, )
     d/b/a RITE AID,                            )
19                                              )
                        Third-Party Plaintiffs, )
20                                              )
                  v.                            )
21                                              )
                                                )
     DURO BAG MANUFACTURING                     )
22   COMPANY, a Kentucky corporation, and       )
     HILEX POLY CO. LLC, a Delaware             )
23   corporation,                               )
                                                )
24                    Third-Party Defendants. )
                                                )
25
            I hereby certify that on the 28th day of April, 2020, I will electronically file the foregoing
26
     with the Clerk of the Court using the CM/ECF system, which will then send a notification of such
27


     CERTIFICATE OF SERVICE - SOLO
              Case 2:19-cv-00522-BJR Document 48 Filed 04/30/20 Page 4 of 4



 1 filing to all registered individuals. Additionally, I hereby certify that a true copy of the foregoing

 2 STIPULATED MOTION TO AMEND RITE AID’S THIRD-PARTY COMPLAINT TO

 3 DISMISS THIRD-PARTY DEFENDANT HILEX POLY CO., LLC AND SUBSTITUTE

 4 THIRD-PARTY DEFENDANT DURO HILEX POLY, LLC was served as stated below on:

 5           Jason H. Schauer                                      By hand delivery
             The Schauer Law Offices                               By first-class mail*
 6           918 S Horton Street, Suite 916                        By electronic service through
             Seattle, WA 98134-1949                                 ECF system as identified on the
 7               Attorney for Plaintiff                             Notice of Electronic Filing
                                                                    (NEF)
 8                                                                 By facsimile transmission
                                                                    Fax #:
 9                                                                 By e-mail:
                                                                    jason@schauerlawoffices.com
10

11           David Mepham                                          By hand delivery
             Bradley F. Piscadlo                                   By first-class mail*
12           Hodgkinson Street Mepham, LLC                         By electronic service through
             1620 SW Taylor Street, Suite 350                       ECF system as identified on the
13           Portland, OR 97205                                     Notice of Electronic Filing
                   Attorney for Third-Party Defendant Hilex         (NEF)
14                Poly Co., LLC                                    By facsimile transmission
                                                                    Fax #: 503-222-1296
15                                                                 By e-mail:
                                                                    dsm@hs-legal.com
16                                                                  bfp@hs-legal.com

17
            *With first-class postage prepaid and deposited in Portland, Oregon.
18
19          DATED this 28th day of April, 2020.
20                                         CHOCK BARHOUM LLP
21

22                                         /s/ John R. Barhoum
                                           John R. Barhoum, WSBA No. 42776
23                                         Email: john.barhoum@chockbarhoum.com
                                               Attorneys for Defendants and Third-Party Plaintiffs Rite
24                                             Aid

25

26
27


     CERTIFICATE OF SERVICE - SOLO
